DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No IDS has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability.  37 CFR 1.56.
Claim Objections
Claim 2 is objected to because of the following informalities:  It appears that the last clause of claim 2 is missing a phrase. It is suggested that the last clause of claim 2 be amended (iii) a bottom side comprising “a matching drive gear” to mesh with the first drive gear, thereby the first drive gear drives the first liquid storage container.
Additionally, there are two instances of claims 10, 11 and 12. The second instance of claims 10-12 should actually be claims 13-15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 (first instance) and 11-12 (second instance)  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear what constitutes a volume occupier. In addition, the interrelationship between the volume occupier and the sample holder is unclear.
Regarding claim 12 (first instance), the interrelationship between the plurality of poking teeth and the sample holder is unclear.
Claim 11 (second instance)  recites the limitation “the plurality of the device” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 (second instance)  recites the limitation “the processor” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 (first instance) and 11-12 (second instance) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ammann et al. (hereinafter Ammann) US 2009/0029352.
Regarding claim 1 , Ammann discloses a device (analyzer 50) for incubating or washing a biological sample, the device comprising: a support frame (internal frame structure 62) comprising an upper part and a lower part as discussed in at least paragraphs 93 and 97 and shown in Fig. 2; (b) a rotatable liquid storage container assembly (multi axis mixer 400) disposed at the upper part of the support frame, wherein the rotatable liquid storage container is configured to store and transfer a liquid as discussed in at least paragraph 108; and (c) a sample holder assembly (bulk fluid storage bay) disposed at the lower part of the support frame as discussed in at least paragraphs 139 and 159, wherein the sample holder comprises: a sample holder (bulk fluid container) configured to receive a biological sample; and an upper basin (datum plate 82) disposed between the sample holder and the rotatable liquid storage container as discussed in at least paragraphs 139 and 159-161 and shown in Figs. 2 and 52; wherein the upper basin is engaged with both the sample holder and the rotatable liquid storage container assembly as discussed in at least paragraph 97.
Regarding claim 2, Ammann discloses wherein the rotatable liquid storage container assembly comprises a first liquid storage container (container holder 406) and a first drive gear (Container holder planetary gears 422), wherein the first liquid storage container comprises a first chamber  comprising an open-ended top,  two vertical sides opposing each other (Container holder planetary gears 422 are attached to the opposite ends of shafts 423), and a bottom side comprising matching driven gear to mesh with the first drive gear, thereby the first drive gear drives the first liquid storage container as discussed in at least paragraphs 206-207.
Regarding claim 3, Ammann discloses wherein each of the two vertical sides of the first chamber comprises an opening configured for a rod (fasteners 434) to pass through as shown in Fig. 8, wherein the first liquid storage container further comprises an inserted container (container 440) disposed in the first chamber as shown in Fig. 7, wherein the inserted container comprises a cavity configured for the rod to pass through, and wherein the rod secures the first liquid storage container to the support frame as discussed in at least paragraphs 202 and 204-205.
Regarding claim 4, Ammann discloses wherein the first chamber (container 440) further comprises a pouring lip on the open-ended top and shown in Fig. 7.
Regarding claim 5, Ammann discloses wherein the rotatable liquid storage container assembly further comprises a second liquid storage container and a second drive gear, wherein the second liquid storage container comprises a second chamber, wherein the second drive gear drives the second liquid storage container as discussed in at least paragraphs 108 and 206-207.
Regarding claim 6, as to the intended use limitations (wherein the first drive gear is configured not to drive the second liquid storage container, and wherein the second drive gear is configured not to drive the first liquid storage container), the device disclosed by Ammann is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Ammann is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraph 207.
Apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 7, as to the intended use limitations (wherein the first drive gear and the second drive gear are configured not to share a common coordinate on any of the X-axis, Y-axis, and Z-axis of a 3- dimensional Cartesian coordinate system), the device disclosed by Ammann is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Ammann is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 108 and 206-207.
Apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 8, Ammann discloses a liquid collection and recovery tank  (bottle 1130) disposed at the lower part of the support frame and below the sample holder assembly as discussed in at least paragraph 160.

Regarding claim 10 (first instance), Ammann discloses a sample holder drive gear (drive motor 420) configured to operate the sample holder as discussed in at least paragraphs 198-199 and 207.
Regarding claim 11 (second instance), Ammann discloses wherein the system further comprises a processor to control the plurality of the device as discussed in at least paragraphs 17 and 99-101.
Regarding claim 12 (second instance), Ammann discloses wherein the processor is configured to control the operation of rotatable liquid storage container assembly and the sample holder as discussed in at least paragraphs 17 and 99-101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 (second instance) and claim 11 (first instance) are rejected under 35 U.S.C. 103 as being unpatentable over Ammann US 2009/0029352.
Regarding claim 10 (second instance), Ammann does not explicitly disclose a plurality of the device according to claim 1.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a plurality of devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claim 11 (first instance), Ammann discloses a washing cylinder wherein the washing cylinder has two open ends, and wherein the washing cylinder comprises a plurality of slots (871, 872) as discussed in at least paragraphs 126 and 306.
However, Ammann does not explicitly disclose wherein the washing cylinder disposed within the sample holder or wherein the washing cylinder is cylindrical.
As to the location of the washing cylinder, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a washing cylinder in the lower chassis within the sample holder, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
As to the shape of the washing cylinder, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed washing cylinder was significant.  See MPEP §2144.04 (IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent washing cylinder shape and since the same expected purification would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796